10

11

12

13

14

15

18

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 1 of 26

180

that are knowingly speeding, but it doesn't make --

THE COURT: But speeding is not protected;
it's not a protected act. It's not a First Amendment
act, so that --

MS. RANSOM: That is --

THE COURT: The constitution issue is if
you have a statute -- and again, there is the
back-and-forth of argument. But if you have a statute
that is so broadly written and so vague that it can apply
to 100,000 people who are engaged in what is otherwise a
protected act -- that is, their First Amendment right to
speech -- that it doesn't -- it doesn't provide a due
process protection of advising people of who is covered
by the statute, and it allows -- and I'm not saying it
happened in this case, because I'm not going to find it.
But it allows prosecutors -- I'm not saying it happened
in this case, and I'm not going to find that. But it
allows prosecutors to kind of cherry-pick who to
prosecute of all the persons who were caught in that net.

What I see is you've got protected
information: The grand jury -- clearly, the grand jury
transcripts, if nothing else, photographs and exhibits.
And there's -- under that interpretation of the statute,
there's just a huge universe of persons who are

potentially knowingly disclosing to another who are not

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 2 of 26

181

official persons who are supposed to have this
information under the statute who are out there
communicating this and potentially criminally violating
the statute, unless they're required to get a court
order, which is apparently the position of your office.

MS. RANSOM: It would need to be in the
furtherance of justice. And respectfully, Your Honor, I
disagree that the statute is in any way vague. I do
think the opinions like the Aslamy opinion and the
Samaritan opinion and the Roman Catholic Church opinion
all detail these standards and elucidate the elements
which do give people the protections and --

THE COURT: And so Mr. Wilson's mother gets
the transcript --

MS. RANSOM: Yes.

THE COURT: -- and she posts it on the
Intermet or gives it to her neighbor --

MS. RANSOM: Yes.

THE COURT: -- and she knows what
Mr. Morgan knows. Is she caught within the statute?

MS. RANSOM: Yes, Your Honor. And if you
saw the jail calls -- and the reason I can tell you that
without hesitation is because I've seen more of the jail
calls than you have, and Ms. Wilson is well-aware that

she is not supposed to be having grand jury transcripts

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 3 of 26
182

and disseminating it.

THE COURT: All right. And then her

neighbor knows the same thing, and Ms. Wilson tells her

neighbor the same thing, and her neighbor tells that
person. The chain goes on. All those persons are caught

within the ambit of this criminal statute if that chain

Just continues; is that right?

MS. RANSOM; Only if the elements are
satisfied of the statute. And that is why we need to

ensure its protections.

THE COURT: Right. But, you know --

All right. I was asking Mr. McIntyre:
What if someone comes in and they're just a witness
before the grand jury -- the bank manager that got bank
records, tax returns, whatever --

MS. RANSOM: Yes.

THE COURT: -- and they're questioned and
they're shown other documents. They're questioned by the
grand jurors. There is discussion back and forth. And
they walk out of the courtroom and go to their poker game
and tell everybody, "Here is what I was told."

MS. RANSOM: That's the distinction, Your
Honor. The materials that that individual may have
provided to the grand jury, that is going to be part of
the proceedings. Those are not going to be discoverable

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 4 of 26

183

under our statute or under the multitude of cases across

the nation that have addressed situations similar to
that.

But In Re: Nix case addresses a situation

like that, the Carlson case. And the In Re: Grand Jury

Proceedings, a Third Circuit case from 2006, is very,
very similar to what you just posited. As far as the
testimony of the witness, that unfortunately -- again,
Since that wasn't at issue here and I didn't bring the
case with me, but I know I've seen a reported case where
the witness can leave, and the witness can say, "Hey, I
know what I know," without violating the grand jury
Statute. So they need to --

THE COURT: I'm familiar with the cases.
There are cases that matters that are independent --

MS. RANSOM: Yes.

THE COURT: -- of which witnesses have
knowledge or that are independent from the grand jury --
independently of the grand jury are not considered
matters that are subject to the secrecy of the grand
jury.

But let's posit something different.
Somebody goes in there and they do get information from
inside the grand jury about something that happened, and

the witnesses are presented with documents or exhibits

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

21
22
23
24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 5 of 26

184

that is not independent of the grand jury, that they

didn't have knowledge independent of the grand jury
proceedings.

MS. RANSOM: Yes.

THE COURT: And then they just go out and
talk to people about it, whether it's they're lawyer or a

neighbor. I mean, you look at the language of the

Btatute. They are knowingly disclosing to another person

the nature and substance of grand jury testimony or other
Matters attending to the grand jury, but they are not
engaged in the discharge of their official duties.

MS. RANSOM: Yes. So they would be in
violation of a criminal statute, and it would be a
misdemeanor offense because they don't have the First
Amendment right to be sharing that information with the
public because these are not public proceedings. That
is, Your Honor, where I'm trying to make sure --

THE COURT: They don't have a First
Amendment right to go and talk to their lawyer or talk to
their neighbor, talk to people in their poker game about
what they talked about in the grand jury or what they
learned about in the grand jury?

MS. RANSOM: Under the secrecy statute,

the --

THE COURT: So they would be committing a

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10
11
12
13
14
15
16
17
18
19
20
24
22
23
24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 6 of 26
185

crime?

MS. RANSOM: They would be committing a
crime. Maybe they actually -- they probably have a First
Amendment right to say it if they wish to, but they are
committing a crime. It doesn't mean that the statute is
unconstitutional or overbroad or vague. They know they
are committing a crime; they are on notice of the
knowingness standard, and they can exercise their right
to -- people can exercise their right to violate a
statute, and then you simply pay the penalty for it.

It doesn't mean that the statute is
unconstitutionally vague with respect to the First
Amendment -- and the issue there is, as we noted in the
In Re: Nix or the Carlson, the Samaritan case, is they
are closed proceedings. They are not open to the public.
There is not the same level of right of access that you
may enjoy when you are a media person, when you are a
news guy. You don't have the same, you know, First
Amendment shield that you would have if he goes to attend
Mr. Wilson's trial, which I'm sure he will and he will

report on it.

That's the fundamental difference here and
that's why Your Honor should be rejecting the arguments
that Mr. Morgan has made, is it's a red herring.

THE COURT: I'm sorry. I interrupted you

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

1

12

13

14

15

16

17

18

19

20

21

22

23

24

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 7 of 26 186

in the flow of your presentation, but -- which I have a
bad habit of doing. But if you want to get yourself back
on track, if there is more, then go ahead. I'm sorry.
MS. RANSOM: No problem, Your Honor. And
that is what I was going to get to is a lot of
conversation that we just had. Has Your Honor read all
of the cases? So I'm not repeating them over and over.

THE COURT: Yes. I read your brief. Thank

MS. RANSOM: All right. So I won't go
through them other than, I think, again, as Your Honor
evaluates the argument in the First Amendment versus the
Closed Proceedings, I do think the Constand v. Cosby case
out of the Third Circuit is a good way to illustrate the
distinction that we are dealing with here. Because in
that case, Bill Cosby having admissions in a deposition

that was sealed, it got unsealed. Within 20 minutes,

it's all over the nation.

When he went to the Third Circuit and said,
"Hey, you should be able to claw this back," the Third
Circuit said, "For you, no. And we understand, Mr. Cosby
and your attorneys, that you have cited all these cases
where a claw-back was appropriate and restrictions on
access was appropriate and was enforceable and

constitutional, but guess what? That wasn't a grand jury

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 8 of 26

187

proceeding. That was a special, closed proceeding. It

is a different sort of circumstance."

Your case is distinguishable on that front.
That is really at the core of this issue, and that is why
the County Attorney's Office's relief is so narrowly

crafted. It is aligned. It is in accordance with the
statute. It is in accordance with admonitions that

juries have. And although it may seem unfair, it is

nonetheless the law of the land.

And the D.C. Circuit, as far as I can find,
most recently held that the grand jury admonishment
remains. You can't go tell people what happens 40 years
later. That case was about Watergate tapes, and they
upheld the District Court's exercise of their discretion,
rejecting the request to disclose the Watergate tapes
that had been -- and other materials that had been
presented to the grand jury.

As far as the injunctive relief sought, I
do believe the plaintiff has satisfied each of its
elements under the applicable authority. The likelihood
of success on the merits, I don't know if Your Honor
wishes for me to go through each statute or if we have

already adequately covered it as far as our likelihood of

success.
THE COURT: It's up to you. I think I know

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

|

12

13

14

15

18

i7

18

19

21
22
23
24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 9 of 26

188

the arguments and am familiar with the standard, but it's
up to you.

MS. RANSOM: Okay. I think we've argued
with respect to 2812. I do want to highlight the
elements as far as knowingness. And we do, as far as the
plain terms of the statute, we've got the defendant, a
person, disclosing to another as he himself admits. The
grand jury materials and the attachments, that is all
within the purview of protected materials under the
Samaritan case and that the matters were published has
been established. The defendant himself admits he
published it online to others.

The knowingness standard. What evidence
demonstrates that the defendant knew what he was doing
was wrongful? You have the defendant admitting that he's
well-aware of grand jury proceedings and that they're
secret until at least 2014.

He acknowledged during the proceedings
before this Court on February 20th that he had no basis
to object to this Court reviewing items under seal. He
understands when things are under seal, he's not supposed
to -- they are not supposed to be publicly available.

He admits that he knew that disclosure of
the grand jury materials on October 8th would cause --

and I quote -- consternation to the County Attorney's

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

16

16

17

18

19

2)

23
24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 10 of 26

189

Office and the family. He secured it from Mr. Wilkison
under false pretenses. He told Mr. Wilkison he was going
to be delivering it to Mr. Wilson, and then later on
says, "Oh, Mr. Wilson should have known I was going to
broadcast this everywhere," although Mr. Morgan himself
obtained the Chesmore materials by his own admission and
didn't broadcast those everywhere. So really what did
Mr. Wilkison have to believe, based on his limited past
interactions with Mr. Morgan, with the respect --

THE COURT: Sorry to interrupt you again.
But the question about that -- I guess, let's say
Mr. Morgan had done what Mr. Wilkison had believed he was
going to do. Wilkison gives these materials to
Mr. Morgan, who gives them to Mr. Wilson, right? So
that's what Mr. Wilkison said he thought Mr. Morgan was
going to do.

MS. RANSOM: Yes.

THE COURT: So Mr. Morgan takes the

materials. He gives him to Mr. Morgan. Mr. Morgan hands

them over to his mother -- and Mr. Wilson hands those
over to his mother and to Mr. Morgan.
MS. RANSOM: Your Honor --
THE COURT: What difference does it make?
I mean, then he hasn't violated --

Mr. Morgan hasn't done what Mr. Wilkison thought he

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10
11

12
13
14
15
16
17
18
19
20
21

22

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 11 of 26

190

wasn't going to do. He turns them over to Mr. Wilson.
Mr. Wilson just hands them right back over to him. Has
Mr. Wilson violated the statute?

MS. RANSOM: Mr. Wilson? Yes, absolutely.
Your Honor, in reviewing the jail call between Mr. Wilson
and Mr. Morgan, you could see Mr. Wilson, who is facing
first-degree homicide charge, had no problem whatsoever
taking the fall in order to protect his friend,

Mr. Morgan, by claiming he was the one who handed it
straight to Mr. Morgan.

THE COURT: So Mr. Morgan gets it from
Mr. Wilson, and he does what he did in this case?

MS. RANSOM: Yes.

THE COURT: So what difference does it make
what Mr. Wilson thought about why/what Mr. Morgan was
going to do with the paper?

MS. RANSOM: It would make a difference for
Mr. Wilkison. But as far as -- as far as Mr. Morgan's
knowledge, Mr. Morgan is knowingly publishing something
that he knew he wasn't supposed to publish. His
imteractions with Mr. Wilkison leads to the inference of

knowledge .

THE COURT: Okay. I see what you are
saying. All right.

MS. RANSOM: And we just went over the

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10
11
12
13
14
15
16
47
18

18

21
22
23
24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 12 of 26 191
conversation between Mr. Morgan and Mr. Wilson during
State's Exhibit -- I believe it is 14, where they
discuss, you know, what Mr. Wilson is going to say in
order to try to help Mr. Morgan stay out of trouble.

The defendant also repeatedly disclosed the
protected materials after he was admittedly on notice of
the County Attorney's position as well as the Court's
position as to the protected nature of the materials.

That goes not only to his knowing
Gisclosure, in violation of the statute, but to the risk
of future harm, which is very, very real here. We have a
very solid record that Mr. Morgan has no intention of
stopping unless he is forced to.

The defendant has also during these
proceedings attempted to place the materials in the
record several times, apparently again because he
believes if he somehow does a "gotcha" to the clerk of
the court or on Mr. Wilkison or on this Court by

repeatedly trying to file these items as exhibits, that
somehow he is excused from his own liability. That is
not how the criminal statute works.

And him admitting to it but then claiming
that someone else fostered it and thus he is excused, it
establishes our likelihood of success on the merits

because he is admitting to doing it. It doesn't excuse

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10
11
12
13
14
16
16
17
18

19

21

22

23

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 13 of 26
192

his conduct.

And we've also discussed that Defendant
wasn't acting within the scope of his official duties.

With respect to the plain terms of the
other statutes, the State -- I actually already went over
the likelihood of success as to the plain terms there,
and I'm not going to speak any further.

As far as the irreparable harm, we do have
the jury taint potential. It's a small county. The
defendant claims that he sent this to thousands of
people. While we don't know whether or not every single
person has read them, it is already difficult to impanel
a jury for a first-degree homicide case. It has been
rendered far more difficult by Mr. Morgan's efforts to
help his friend, Roger Wilson, by repeatedly
disseminating the grand jury transcript.

The additional matter which the defendant
has not during the course of evidence or in his reply
addressed is the protectable interest that the County
Attorney has in enforcing his own statutory duties. That
is Phoenix Orthopedic Surgeons that the County cited to
this Court, and I quote, because the trial court found
that the entity had a protectable interest, the
irreparable injury can be presumed.

The County Attorney certainly has a

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

14

12

13

14

15

7

18

18

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 14 of 26

193

protectable interest in enforcing the law. It is his
statutory duty, and nobody has attempted to claim
otherwise. I do think irreparable injury, as well as the
other actual harms demonstrated, satisfy the County's
obligation as to that element as well as the risk of
future harm. I don't think that can be de-emphasized
enough, Your Honor, because the County is asking that you
craft a future prohibition, given all of the evidence
that has been disclosed in the past day and a half.

On balance of hardship, although I do
believe under the Smith case, we don't need to -- we
established the first two elements, we don't necessarily
need to establish the last two. We can still establish
the last two. Those two elements also favor the County,
since they are closed. The grand jury proceedings are
closed to the public. The defendant, who is coming to
this court as a news guy, arguing to this Court his First
Amendment rights as a media person, he is not harmed
because he doesn't have the right to come in and report
on these proceedings.

Nobody other than the prosecutor has the
right to be there, and the witness. It is -- in fact,
the balance of harms then again favors the plaintiff who
has been impacted in the ability to effectively

administer justice and have a tainted jury as a result of

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1ii10
—_

ww

10

11

12

13

14

15

16

if

16

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 15 of 26
194

this conduct.

Additionally, the public policy supports
the requested relief. We do have -- I think enforcing
the laws related to grand jury secrecy has been the
public policy of the United States of America since its
founding, and enforcing the laws in general is beneficial
to the public.

The public records request. Your Honor, I
think it was made abundantly clear that the purpose the
defendant is seeking to serve in asking for the
information is his own personal interest in finding out
what the State has on him and what the State might do to
him, and that simply does not outweigh the State's
interest in ensuring that Mr. Morgan is not going to find
out somebody said something about him and then go post it
on his Facebook page and scare the person away from
cooperating with the ongoing criminal investigation.

The statute cited A.R.S. 39-121.04 and
39-121.01. Those are cited to Mr. Morgan as the basis
for not responding -- or for not producing documents in
response to his request, and that statute in particular
does mention that the State may withhold documents when
there are concerns about witness intimidation or that
witness information may end up being disclosed.

The other issue, too, as Mr. McIntyre

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

17

18

18

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 16 of 26
195

explained, is that the documents simply may not have been
completed yet because it is an ongoing investigation.

The defendant's most recent violation of the statute
happened yesterday, s0 -- wait. Sorry -- February 25th.

I'm tired.
THE COURT: I hear you.

MS. RANSOM: So when we have these ongoing
violations, we have to continue to ensure we understand

what's going on in each.

THE COURT: Let me ask you about the public
records request. I'm not sure if there is really
anything that I should be doing about it at this point in
time. There is a statutory scheme for a public records
request. Mr. Morgan has made a public record request.
That's why I asked -- let's assume that your office has
responded formally and, for the reasons you've stated,
denied the request, right? Isn't what's supposed to
happen next pursuant to the statutory scheme nothing,
unless and until the person who's been denied the records
brings an action to the Court in saying that he or she
has been wrongfully denied?

I mean, it seems to me like it's kind of
like an advisory opinion to rule on it now. This is no
discussion about the merits of the decision not to

provide those records. I mean, but on the statutory

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

18

20

|

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 17 of 26 96
1

scheme, the person makes a request. The custodian of the
records, the agency, responds. You said you've done
that. Let's assume that's accurate and true. Check on
that. But if he responded, then that's the end of the
matter, unless and until the person who has been denied
the records brings a special action in the Superior Court
Saying, “I've been wrongfully denied." And that hasn't
happened, right?

MS. RANSOM: That has not happened, Your

Honor .

THE COURT: Why should I do anything?

MS. RANSOM: He can -- if the County acts
without justification, even if -- it's kind of a

hindsight Catch-22 for the governmental entity. You can
justifiably say, "Listen, I'm not going to produce this"
for a variety of reasons, and let a -- a litigant may sit
on it for several months and claim, "Boy oh boy, you
waited nine months, and now I get my attorneys' fees and
costs because of just the time of delay." I think we do
have a cognizable dispute between the parties as to
whether or not the State should be disclosing the
information. Mr. Morgan clearly disagrees with us.

We did bring a declaratory action to that

effect. So I don't think we're asking for an advisory

opinion; I think we are simply asking for a declaratory

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 18 of 26

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

197

judgment to that effect.
THE COURT: Okay.

MS. RANSOM: Again, the narrow standard of
relief that we are seeking from this Court is appropriate
under U.S. vs. Nix as well as the other matters, the
other cases that address it, including In re: Grand jury
Proceedings case. I think U.S. vs. Nix is most detailed.

So in light of evidence presented, Your
Honor, the State does ask that you enter the
February 15th, 2018, form of order presented by the
County. I apologize. I keep saying "the State."

And alternatively, to the extent Your Honor
believes that there needs to be a more detailed record in
place, I would ask that you enter a temporary restraining
order while you give the parties the opportunity to
prepare proposed findings of fact and conclusions of law
and remit them to you within a week so that you can make
further ruling, if you believe that's appropriate.

But if that is the route you go, we would
ask that you enter a temporary restraining order in the
form previously presented by the County.

Thank you, Your Honor.

THE COURT: All right. Thank you very

much.

Mr. Morgan, would you like to make a

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

18

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 19 of 26

198

closing argument?

MR. MORGAN; I would, sir. Would you mind
if I remained seated?

THE COURT: That's fine.
MR. MORGAN: Thank you very much. Of

course I oppose issuance of the temporary preliminary or

permanent injunction in the matter.

There aren't any significant disputes about
the facts regarding how I obtained the documents that I

published and the news account that I published. There's

been, I think, some mischaracterization about parts of
it. I'm not sure they are critical. The -- it seems to
me the history of the statute, what little we know, what
little I could find about it, anyway, a big question is

the definition of "disclose" and to whom that was
intended to apply.

It's my argument -- I think I made it on
the 20th of last month -- it was intended to apply to the

participants in the process. I'm not questioning whether

the general intent is to keep grand jury deliberations
secret. JI understand the reason for that. I don't argue
that those deliberations should be secret. But there is
legitimate public interest in grand jury processes,
procedures, certainly interest to make sure that the

persons conducting those proceedings are conducting them

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

i7

18

18

21

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 20 of 26

199

fairly and in accordance with the law.

I think there's a distinction between an
individual who might fall in the net, like you're talking
about, and a member of the press. Although I may be
among the smallest or, anyways, not part of the major
media, for sure, but the function of the press as
identified by -- by the Supreme Court is to prevent any
part of the government from deceiving the people. That's
from the Pentagon Papers Case, New York Times vs. The
United States.

The Pentagon Papers, of course, weren't
grand jury documents, but they were stolen military
secrets. They were not intended to be public. There is
not any question about that. There was criminal
penalties applicable to having stolen those documents.
The Supreme Court determined that that wasn't sufficient
cause to prevent their further publishing and that if
some kind of harm came to somebody as a result, well,
then the government of the injured parties could do
something about it at that point, whether it's criminal
action or civil action for damages or whatever, but they
couldn't do prior restraint.

And though -- I'm sorry. In the Nebraska
Press Association case, Justice Brennan noted that there

can't be any prohibitions on publication by the press of

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 21 of 26
200

any information pertaining to pending judicial
proceedings or any operation of the criminal justice

system no matter how shabby the means by which the

information is obtained.

Now, I'm not -- I do not agree with any
characterization that I purposely took advantage of
Mr. Wilkison's supposed naivete or trust or whatever, nor
that I worked with Mr. Wilson to conspire to obtain
something that I -- that I or he had been unsuccessful in
obtaining. I don't agree with that characterization.
But let's suppose for a minute I did that. Let's suppose
I tackled Mr. Wilkison in the hallway, grabbed his
briefcase, yanked the grand jury transcript out of the
briefcase, raced down and published it.

Well, I broke a lot of laws in doing that

kind of activity. But as I read the Nebraska Press

Association vs. Stewart case, no matter how shabby the

means by which the information is obtained, the
government can charge me with all those criminal
violations for tackling Mr. Wilkison and grabbing the
grand jury transcript and publishing it, if they believe
that's a criminal act also, but to prevent me from
publishing it, I don't believe they can do that.

And though I failed, apparently, to mention

the Connections Distribution case, counsel for the

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

i4

15

16

17f

18

18

20

21

22

23

24

25

~ Case 4:19-cv-00571:DCB Document 43-1 Filed 07/11/20 Page 22 of 26

201

plaintiff has also brought up some cases that she failed
to bring with her or reference earlier. I think it's
controlling law. It says, "Any even limited deprivation
of civil rights" -- in this case, it was a First
Amendment case -- "causes irreparable harm to the party
whose rights have been deprived or limited." I don't see
that the County has -- so the U.S. Supreme Court is
saying, if I'm inhibited from publishing, my rights have
been infringed upon.

But the County also only speculated --
aside from the 100 hours of time that they've spent
fighting the case that they brought, they're only
speculating that this is going to cause them any
Significant harm, if any harm at all.

I -- again, frankly, I won't dispute that
maybe it would be slightly more difficult to find 16

There might even be somebody who'd say, "Gosh, I
don't want to do this because I don't want to see my name

jurors.

in print like it was before." But, you know, in most
communities, court cases are reported on all the time,

and far more than one in ten persons in a community would
have knowledge of some -- or could have -- excuse me --
could have basic knowledge of the facts of some case from

pretrial hearings and police reports that are reported
on:

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

18

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 23 of 26

202

So the fact that it could happen, the fact
that 10,000 or 100,000 people might have access to this,
I don't know that that is the kind of provable or even
reasonably possible harm that could outweigh already
what's established harm when you infringe the right of
the press to report on judicial proceedings.

Just a minor thing. Counsel for the
plaintiff referred to a right to violate a law. I don't

know that there is such a right. I think perhaps there's

an ability to violate a law; I don't think there is a

right to violate any law.

If the -- if the law is constitutional and
including the question of if disclosed really intends to

be applied to every single person who potentially has
access to this because there's a link available to them

somewhere, then perhaps I've, in fact, committed a

criminal violation of that. I don't agree with the other

two. I don't see they are criminal cases. I mean the

other two laws that are cited in the complaint.

But even if I committed a criminal
violation of that, I don't believe that the State is
entitled to at this point -- I'm sorry -- the County is
entitled at this point toa preliminary injunction, and

I'm absolutely certain that you cannot craft a future
prohibition on publishing.

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 24 of 26

203

That's all I have.

THE COURT: Thank you, Mr. Morgan.

Did you have some -- I think you are taking
some notes. I assume you have some rebuttal.

MS. RANSOM: Yes, very brief.

THE COURT: Sure. Of course.

MS. RANSOM: Yes, Your Honor.

There is no prior restraint where there is
no right to prior access. That is what the Arizona

Supreme Court and the United States Supreme Court have

said for 40-plus years.

And that is why this law is constitutional,
is because the grand jury secrecy statutes and the First
Amendment have coexisted for more than 200 years. And
they're both constitutional, and they both have been
ratified as such on a multitude of occasions. The
probability of harm is what we needed to establish, not
actual harm, the probability of harm, that Mr. Morgan has
done us a favor of acknowledging actual harm just a

moment ago, indicating that it might be a bit more
difficult to find jurors.

This is a first-degree homicide case.
impaneling jurors, that's a very significant deal.

Having his conduct making it harder is harmful to the
County Attorney's Office.

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 25 of 26
204

And on the prior restraint point, even when
you have a prior restraint, even if you don't necessarily
agree with me that that's not in play under every single
circumstance, as the Arizona Supreme Court -- not Supreme

Court -- the Court of Appeals said in the KPNX case and
the case law that I cited to you was in all of the briefs
today, other than the Stooks opinion that came up on
February 20th by the defendant, the First Amendment
rights are not absolute. Even when you have a prior
restraint situation, Your Honor is not without authority
or power to craft the least onerous protection when
you're dealing with these competing interests.

Mr. Morgan does not get to just walk in and say, "First
Amendment" and then flagrantly violate the law and invite
everyone to come along with him.

That is what he is, in fact, doing. And
that is the problem, and that's why we are here today,
and that's why we need the relief that we've asked for.

Removing the hyperlink. Your Honor, the
reason we asked in our order very Specifically to remove
hyperlinks, because Mr. McIntyre is far more tech Savvy
than myself, is because we understand the removal of that
would deprive access. Even if the website is still up,
if Your Honor orders removal of the hyperlink, then

clicking on it will not take us to the document anymore

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110
10

11

12

13

14

16

17

18

18

20

21

22

23

24

25

Case 4:19-cv-00571-DCB Document 43-1 Filed 07/11/20 Page 26 of 26

205

and will prevent the issue of hundreds of thousands
people gaining access to these materials and violating

the statute in the future.

So, Your Honor, the County has met its
burden. It has amply met its burden. It is seeking
narrow relief. And we do ask for the February 15th order
to be entered or, in the alternative, the TRO. To the
extent Your Honor would like a more detailed ruling, we
will get that to you, the proposed findings.

THE COURT: ‘Thank you, Ms. Ransom.

First, I'm going to rule from the bench. I
want to thank Ms. Ransom on behalf of the County for a
very professionally presented case on the County's behalf
and very thorough work in representing the issues and the
authorities.

Mr. Morgan, I wanted to compliment you on
your presentation and how well-prepared you are and how
thoughtful your arguments have been to the Court.

So this matter was well-presented to the
Court.

In this particular matter, the County, as
plaintiff, alleges that the defendant manages and
controls the content of the Facebook website, Cochise
County Record. This is publicly available and
accessible. The County further alleges that the

REVOLUTIONARY TEXT
ARIZONA CERTIFIED FIRM NO. R1110

 
